The plaintiff denied that she made the agreement testified to by the defendant and his witness. If the plaintiff's account of the conversation between her and the defendant was' true, the survey proposed by her, like the one which she was about to make on her own account, was of a tentative nature. Neither party would be bound by it. The plaintiff also denied that she authorized the surveyor employed by her to make the indorsement which appears upon the plan. The fact that immediately after the line was run she saw the stakes that were set in it would not necessarily prove that she agreed to the line. It would be evidence, more or less weighty according to circumstances, tending to show an agreement.
There was a conflict in the evidence relating to the question whether there was an agreement, and it was properly submitted to the jury.
Exception overruled.
All concurred. *Page 224